Case 7:19-cr-00501k Docum:ent 7 Filed on 03/242/19 in TXSD Page 1. of 3

United States District Court
Southern District of Texas '
FILED

UNITED sTATEs DIsTRiCT CoURT » _
soUTHERN'DIsTRICT oF TEXAs
MeALLEN_ DIVISION MAR 22 2019

' ' . . . David J. Biadley, clerk
UNITED sTATEs OF A_MERICA . _

V' CriminaiNo. M- \q- c\'z- fm

COJCMCMCO'JCM

LEONEL IULIAN LOPEZ, JR.
\ NOTICE OF PLEA AGREEMENT -

COMES NQW the United States of America, hereinafter referred to as "the Governr_nent,"
by and through its United States Attorney for the Southern District of Texas and its Assistant '
United States Attorney assigned to this matter, and the Public lntegrity Section of the 'Criminal
Division of the Departrnent of Justice and the Trial Attorney assigned to this matter and Would
respectlillly shoW| the Court that the Government - and the Defendant have entered into the '
following plea agreement: _ v

1. Defendant agrees:

4 a. to plead guilty to Count One of the lnformation;

b. Pursuant to 18 U.S.C. § 3663(a)(3), Defendant agrees and stipulates that at
least $2,514,414 represents the proceeds that . the Defendant obtained
directly or indirectly as a result of his participation in the charged violation,
and that the factual basis for his guilty plea supports the forfeiture of
$2,514,414. Defendant agrees to forfeit any of the Defendant’s property in
substitution, up to a total forfeiture of $2,5 l4,4l4, and further the Defendant-
agrees to the imposition of a personal money judgement up to that amount;
and `

e. The Defendant agrees to make a complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD~500 or similar form)
Within 14 days and by authorizing the release of all financial information
requested by the United States. Defendant agrees to authorize the release
of all financial information requested by the United States and to take all
steps-necessary to pass clear title to forfeitable assets to the United States
and to fully assist in the collection of restitution and fines, including, but
not limited to surrendering title, executing Warranty deeds, signing consent
decrees, and signing any other documents to effectuate the transfer of any
asset. -

Case 7:19-cr-00501 _Document 7 Filed on 03/22/19 in TXS‘D Page 2 of 3

2. The Government will recommend:
a. that the offense level decrease by two levels pursuant to U.S.S.G§ §
3El.l(a) if the defendant clearly demonstrates acceptance of
responsibility

If the Defendant is not a citizen of the United States of America, a plea of guilty may
result in removal from the United States, denial of citizenship and denial of admission to the
United States in the iiiture. If the Defendant is a naturalized United States eitizen, a plea of
guilty may result in denaturalization

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it
supersedes all prior understandings, if any, whether written or oral, and cannot be modified other
than in writing and signed by all parties or on the record in Court. _ No other promises or
inducements have been or will be made to the Defendant in connection with this case, nor have

any promises or threats been made in connection with this plea.

Case 7:19-cr-00501 Document 71 Filed on 03/22/19 in TXSD Page 3 of 3

_ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it with my attorney. If l

have difficulty understanding the English language, l have had a person fluent in the Spanish

language interpret this agreement to me.

Date: 3 '~2'?" la ‘o" l d \K/ s

Leonel Julian Lopez, Jr.
Defendant

l am the Defendant's eounsel. l have carefully reviewed every part of this agreement
with the Defendant. l certify that this agreement has been translated to my client by a person
fluent in the Spanish language if my client is unable to read or has difficulty understanding the

English language '

Date: §;/ZLFZd/? %
. Fa?i/Muerrerf)%/
C unsel for Defendant

For the United States of America:

RYAN K. PATRICK - v ANNALOU TIROL -
United States A orney Acting Chief, Public lntegrity Section

% /_ /S/Peter M. Nothstein

Roberto Lop » Peter M. Nothstein
Assistant i/ ates Attorney . Jessica C. Harvey
APPROVED BY:

Trial‘Attorneys

    

v kr]ames H. Sturgis

Assistant United States Attorney in Charge

